       Case:1:17-cv-00151-BLW
      Case    19-35017, 05/30/2019, ID: 11313932,
                                 Document         DktEntry:
                                           195 Filed        90, Page
                                                     05/30/19    Page11ofof44




                          NOT FOR PUBLICATION                           FILED
                  UNITED STATES COURT OF APPEALS                         MAY 30 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

ADREE EDMO, AKA Mason Edmo,                    No.    19-35017

              Plaintiff-Appellee,              D.C. No. 1:17-cv-00151-BLW
                                               District of Idaho,
 v.                                            Boise

CORIZON, INC.; et al.,                         ORDER

              Defendants-Appellants,

and

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants.


ADREE EDMO, AKA Mason Edmo,                    No.    19-35019

              Plaintiff-Appellee,              D.C. No. 1:17-cv-00151-BLW

 v.

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants-Appellants,

and

CORIZON, INC.; et al.,
           Case:1:17-cv-00151-BLW
          Case    19-35017, 05/30/2019, ID: 11313932,
                                     Document         DktEntry:
                                               195 Filed        90, Page
                                                         05/30/19    Page22ofof44




                  Defendants.

Before: McKEOWN and GOULD, Circuit Judges, and LASNIK,* District Judge.

      The Prison Litigation Reform Act (“PLRA”) requires a district court to make

any order for “[p]reliminary injunctive relief . . . final” within “90 days after its

entry.” 18 U.S.C. § 3626(a)(2). If a district court does not, the “[p]reliminary

injunctive relief shall automatically expire.” Id.; see also Mayweathers v.

Newland, 258 F.3d 930, 936 (9th Cir. 2001); United States v. Sec’y, Fla. Dep’t of

Corr., 778 F.3d 1223, 1228–29 (11th Cir. 2015). Defendants-Appellants contend

that the district court’s December 13, 2018 injunction automatically expired under

this PLRA provision and, for that reason, the appeal is moot.

      We order a limited remand to the district court to address two issues relevant

to mootness. See Friery v. L.A. Unified Sch. Dist., 448 F.3d 1146, 1150 (9th Cir.

2006) (limited remand appropriate to determine issues relevant to jurisdiction);

Ciarpaglini v. Norwood, 817 F.3d 541, 548 (7th Cir. 2016) (limited remand

appropriate to determine issues relevant to mootness).

1.    The district court granted injunctive relief to Plaintiff-Appellee Adree Edmo

on December 13, 2018. Defendants then appealed and moved the district court to




      *
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.

                                            2
         Case:1:17-cv-00151-BLW
        Case    19-35017, 05/30/2019, ID: 11313932,
                                   Document         DktEntry:
                                             195 Filed        90, Page
                                                       05/30/19    Page33ofof44




stay the injunction pending appeal. The district court denied Defendants’ motion

on March 4, 2019—nine days before a preliminary injunction would have expired

under the PLRA. On remand, the district court shall clarify whether its order

denying Defendants’ motion for a stay pending appeal was meant to renew the

injunction. See Mayweathers, 258 F.3d at 936 (holding that district courts may

renew preliminary injunctions under the PLRA while an appeal is pending). If the

district court’s order was not meant to renew the injunction, the district court has

the authority under this limited remand to consider whether to reissue the

injunction.

2.    The district court stated that it was granting Edmo’s Motion for Preliminary

Injunction. See Edmo v. Idaho Dep’t of Corr., 358 F. Supp. 3d 1103, 1110, 1129

(D. Idaho 2018). It also stated that the parties effectively “treated the evidentiary

hearing as a final trial on the merits” and concluded that Edmo “satisfies both

elements of the deliberate indifference test,” id. at 1110, and is “entitled to relief”

under a permanent injunction standard, see id. at 1122 n.1. The district court, at

the beginning and conclusion of the evidentiary hearing, questioned whether it

should apply a permanent injunction standard and asked the parties to address the

question. But “[n]either party addressed the [district court’s] concern.” Id.

      On remand, the district court shall clarify whether, as part of its ruling on

Edmo’s motion for preliminary injunction, the district court also granted


                                           3
        Case:1:17-cv-00151-BLW
       Case    19-35017, 05/30/2019, ID: 11313932,
                                  Document         DktEntry:
                                            195 Filed        90, Page
                                                      05/30/19    Page44ofof44




permanent injunctive relief. The district court shall also clarify whether it

concluded that Edmo actually succeeded on the merits of her Eighth Amendment

claim for permanent injunctive relief.

                                    *     *      *

      The district court is requested to promptly render its decision. Once the

district court does so, the parties shall promptly notify the Clerk’s Office and

indicate that “the cause will be resubmitted to this panel for review and final

disposition.” Miller v. United Food & Commercial Workers Union, Local 498,

AFL-CIO, 708 F.2d 467, 468 (9th Cir. 1983). This panel retains jurisdiction

pending the limited remand. No party need file a new notice of appeal.

See Mujica v. AirScan Inc., 771 F.3d 580, 589–90 (9th Cir. 2014). The injunction

will remain stayed pending limited remand.

      The panel retains jurisdiction over this appeal, so no mandate shall issue as a

consequence of this order.

      REMANDED.




                                          4
